Citation Nr: 1820353	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-31 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Los Angeles, California



THE ISSUE

Entitlement to payment or reimbursement of private medical expenses for treatment at a non-VA facility incurred on October 15, 2013, to October 22, 2013.



WITNESS AT HEARING ON APPEAL

A.S., Caregiver



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel



INTRODUCTION

The Veteran had active military service from August 1971 to August 1975.  He was awarded a Combat Action Ribbon among his awards and decorations.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a determination of the Department of Veterans Affairs (VA) Medical Center (MC) in West Los Angeles, California.

The Veteran's caregiver, A.S., testified before the Board at a July 2015 hearing conducted at the Regional Office in Los Angeles, California.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. The Veteran received medical care at the Community Memorial Hospital in Ventura, California, from October 15-22, 2013.

2. At the time of the care in question, service connection had not been established for any disability.

3. The Veteran did not receive care or treatment from VA facilities within the 24 months prior to the October 2013 private medical care.


CONCLUSION OF LAW

The criteria for reimbursement or payment of private medical expenses incurred on October 15-22, 2013, have not been met.  38 U.S.C. §§ 1725, 1728 (2012); 38 C.F.R. §§ 17.120, 17.1000-17.1008 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist the Veteran are not applicable where further assistance would not aid in substantiating a claim, including if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  Wensch v. Principi, 15 Vet App 362 (2001); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2004); see also 38 U.S.C. § 5103A(a)(2) (the Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim').

As discussed in the decision below, resolution of the Veteran's claim wholly depends on the interpretation of relevant law with respect to whether the Veteran is entitled to payment or reimbursement of private medical expenses incurred for treatment at a non-VA medical facility.  Notice is not required because this appeal involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the Veteran ineligible for the claimed benefit).

Analysis

The Veteran is claiming entitlement to reimbursement of private medical expenses incurred on October 15-22, 2013, for treatment at a non-VA medical facility.  In various statements, including caregiver testimony at a July 2015 Board hearing, the Veteran asserts that he sought emergency treatment and was subsequently admitted to Community Memorial Hospital, and remained until a bed was available at the nearest VA Medical Center.

Initially, the Board notes that at the time in question, service connection was not in effect for any disability.  As such, the Veteran does not meet the threshold criteria for reimbursement or payment of emergency treatment at a non-VA facility under 38 U.S.C. 1728.  Therefore, the Veteran's claim for payment must be considered under criteria for determining entitlement under the Veterans Millennium Healthcare and Benefits Act, 38 U.S.C.A. § 1725 (2012); 38 C.F.R. §§ 17.1000-17.1008 (2017).

VA may make payment or reimbursement of costs for emergency treatment for non-service-connected disabilities in non-VA facilities if all of the following criteria are met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728   for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002(a)-(i) (2017).

In the instant case, a review of the record indicates that of the requisite criteria set forth above, there is at least one that the Veteran does not satisfy.  Therefore reimbursement under the provisions of 38 U.S.C. § 1725 and 38 C.F.R. § 17.1002 cannot be granted for treatment on October 15-22, 2013.  See 38 U.S.C. § 1725(b); 38 C.F.R. § 17.1002(b).

The pertinent issue in the instant case is whether criterion (e) is satisfied; that is, whether the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.

The Veteran has conceded that he had not received medical services from VA within the 24-month period preceding his October 2013 private hospitalization.  Based on this evidence, payment or reimbursement of private medical expenses incurred for treatment at a non-VA medical facility on October 15-22, 2013, is not warranted.

The Board is sympathetic to the appellant's situation.  However, the Board has no legal authority to grant claims on an equitable basis and must follow the applicable provisions of the law.  See 38 U.S.C. § 7104 (2012); Harvey v. Brown, 6 Vet. App. 416, 425 (1994); Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990) ("no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.")

Because the Veteran did not receive care under 38 U.S.C. Chapter 17 at any time in the 24 months prior to his October 2013 private emergency treatment, pursuant to provisions of 38 U.S.C. § 1725 and 38 C.F.R. §§ 17.1002 and 17.1003, reimbursement for medical expenses incurred for medical services rendered by the non-VA treatment provider on October 15-22, 2013, is not warranted.  The Veteran's appeal must therefore be denied.  As service connection had not been established for any disorder at that time, other provisions are not for application, and there is no legal basis to allow the claim.


ORDER

Entitlement to payment or reimbursement of private medical expenses for medical care incurred at a non-VA medical facility on October 15-22, 2013, is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


